                                      United States Bankruptcy Court
                                      Northern District of Alabama
In re:                                                                                 Case No. 19-71069-JHH
Breyanna Shontae Brown                                                                 Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 1126-7          User: admin                  Page 1 of 2                   Date Rcvd: Feb 12, 2020
                              Form ID: pdf000              Total Noticed: 44


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 14, 2020.
db             +Breyanna Shontae Brown,    PO Box 16,    Northport, AL 35476-0016
10146902       +Alliance of Alabama WAEP,    271 17th Street NW, Ste 2200,     Atlanta, GA 30363-6213
10146903       +Alliance of West Alabama,    1002 McFarland Blvd K,    Northport, AL 35476-3350
10146907       +FedLoan Servicing,    Attn: Bankruptcy,    Po Box 69184,    Harrisburg, PA 17106-9184
10146889       +FedLoan Servicing,    Pob 60610,   Harrisburg, PA 17106-0610
10146891       +First Premier Bank,    3820 N Louise Ave,    Sioux Falls, SD 57107-0145
10146892       +Franklin Collection Service, Inc.,     2978 W Jackson St,    Tupelo, MS 38801-6731
10146910       +Franklin Collection Service, Inc.,     Attn: Bankruptcy,    Po Box 3910,   Tupelo, MS 38803-3910
10146893       +Home Point Financial C,    Nmls#7706 9 Entin Rd St,    Parsippany, NJ 07054-5000
10321190       +Home Point Financial Corporation,     c/o D. Anthony Sottile,    394 Wards Corner Road,
                 Suite 180,   Loveland, OH 45140-8362
10146884       +Home Point Financial Corporation,     4849 Greenville Avenue,    Dallas, TX 75206-4191
10159301       +Home Point Financial Corporation,     11511 Luna Road, Suite 300,    Farmers Branch, TX 75234-6451
10146911       +Home Point Financial Corporation,     Attn: Correspondence Dept,    11511 Luna Road; Suite 200,
                 Farmers Branch, TX 75234-6451
10146894       +M.A.J.R. Financial Corporation,    7951 W Mississippi,    Lakewood, CO 80226-4357
10146912       +M.A.J.R. Financial Corporation,    7951 West Mississippi Avenue,     Suite B,
                 Lakewood, CO 80226-4358
10146913       +McCalla Raymer Liebert Pierce, LLC,     Two North Twentieth,    2-20th St N, Ste 1310,
                 Birmingham, AL 35203-4021
10146895       +Nissan Motor Acceptanc,    Pob 660366,    Dallas, TX 75266-0366
10146914       +Piedmont Healthcare,    c/o Hollis Cobb / Patient Accounts,     P.O. Box 279,
                 Norcross, GA 30091-0279
10146896       +Piedmont Healthcare,    1968 Peachtree Road NW,    Atlanta, GA 30309-1285
10146900        U.S. Department of Education,    Po Box 4222,    Iowa City, IA 52244
10146918       +U.S. Department of Education,    Ecmc/Bankruptcy,    Po Box 16408,    Saint Paul, MN 55116-0408
10146919       +US Dept of Education,    Attn: Bankruptcy,    Po Box 16448,    Saint Paul, MN 55116-0448
10146901       +US Dept of Education,    Po Box 5609,    Greenville, TX 75403-5609
10187354       +VW Credit Leasing, Ltd,    c/o VW Credit, Inc.,    PO Box 9013,    Addison, Texas 75001-9013

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
10146886       +E-mail/Text: bankruptcy@acacceptance.com Feb 13 2020 04:08:55         American Credit Acceptance,
                 961 E Main St,    Spartanburg, SC 29302-2185
10146904       +E-mail/Text: bankruptcy@acacceptance.com Feb 13 2020 04:08:55         American Credit Acceptance,
                 Attn: Bankruptcy Dept,    961 E Main St,    Spartanburg, SC 29302-2185
10146887        E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Feb 13 2020 03:55:12         Capital One,
                 15000 Capital One Dr,    Richmond, VA 23238
10146905       +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Feb 13 2020 03:55:12         Capital One,
                 Attn: Bankruptcy,    Po Box 30285,    Salt Lake City, UT 84130-0285
10146906       +E-mail/PDF: AIS.COAF.EBN@Americaninfosource.com Feb 13 2020 03:55:40
                 Capital One Auto Finance,    Attn: Bankruptcy,     Po Box 30285,    Salt Lake City, UT 84130-0285
10146888       +E-mail/PDF: AIS.COAF.EBN@Americaninfosource.com Feb 13 2020 03:58:52
                 Capital One Auto Finance,    Po Box 259407,    Plano, TX 75025-9407
10185030        E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Feb 13 2020 03:58:16
                 Capital One Bank (USA), N.A.,     by American InfoSource as agent,     PO Box 71083,
                 Charlotte, NC 28272-1083
10146908       +E-mail/Text: bnc-bluestem@quantum3group.com Feb 13 2020 04:11:14         Fingerhut,
                 Attn: Bankruptcy,    Po Box 1250,    Saint Cloud, MN 56395-1250
10146909       +E-mail/Text: bnc-bluestem@quantum3group.com Feb 13 2020 04:11:14         Fingerhut,
                 Attn: Bankruptcy,    6250 Ridgewood Rd,    Saint Cloud, MN 56303-0820
10146890       +E-mail/Text: bnc-bluestem@quantum3group.com Feb 13 2020 04:11:14         Fingerhut,
                 6250 Ridgewood Road,    Saint Cloud, MN 56303-0820
10147610       +E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Feb 13 2020 03:58:35
                 PRA Receivables Management, LLC,     PO Box 41021,    Norfolk, VA 23541-1021
10146897       +E-mail/Text: newbk@Regions.com Feb 13 2020 04:09:58        Regions Bank,    720 North 39th Street,
                 Birmingham, AL 35222-1112
10146915       +E-mail/Text: newbk@Regions.com Feb 13 2020 04:09:58        Regions Bank,    Attn: Bankruptcy,
                 Po Box 10063,   Birmingham, AL 35202-0063
10146916       +E-mail/PDF: gecsedi@recoverycorp.com Feb 13 2020 03:56:22         Synchrony Bank,
                 Attn: Bankruptcy,    Po Box 965060,    Orlando, FL 32896-5060
10146898       +E-mail/PDF: gecsedi@recoverycorp.com Feb 13 2020 03:58:03         Synchrony Bank,   Po Box 965028,
                 Orlando, FL 32896-5028
10216568       +E-mail/PDF: gecsedi@recoverycorp.com Feb 13 2020 03:56:22         Synchrony Bank,
                 c/o PRA Receivables Management, LLC,     PO Box 41021,    Norfolk VA 23541-1021
10146917       +E-mail/PDF: gecsedi@recoverycorp.com Feb 13 2020 03:56:22         Synchrony Bank/Care Credit,
                 Attn: Bankruptcy Dept,     Po Box 965060,    Orlando, FL 32896-5060
10146899       +E-mail/PDF: gecsedi@recoverycorp.com Feb 13 2020 03:55:01         Synchrony Bank/Care Credit,
                 C/o Po Box 965036,    Orlando, FL 32896-0001
10146885       +E-mail/Text: vci.bkcy@vwcredit.com Feb 13 2020 04:09:55        Volkswagen Credit, Inc,
                 1401 Franklin Blvd,    Libertyville, IL 60048-4460
10146920       +E-mail/Text: vci.bkcy@vwcredit.com Feb 13 2020 04:09:55        Volkswagen Credit, Inc,
                 Attn: Bankruptcy,    Po Box 3,    Hillboro, OR 97123-0003
                                                                                                TOTAL: 20


        Case 19-71069-JHH13 Doc 31 Filed 02/14/20 Entered 02/16/20 00:04:48                          Desc
                          Imaged Certificate of Notice Page 1 of 4
District/off: 1126-7                  User: admin                        Page 2 of 2                          Date Rcvd: Feb 12, 2020
                                      Form ID: pdf000                    Total Noticed: 44


             ***** BYPASSED RECIPIENTS (continued) *****

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                Home Point Financial Corporation
cr*              +PRA Receivables Management, LLC,   PO Box 41021,   Norfolk, VA 23541-1021
                                                                                                                    TOTALS: 1, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 14, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 12, 2020 at the address(es) listed below:
              C David Cottingham   dcottingham@ch13tuscaloosa.com, dcottingham13@ecf.epiqsystems.com
              Eric M Wilson   on behalf of Debtor Breyanna Shontae Brown notices@ericwilsonlaw.com,
               WilsonER74346@notify.bestcase.com
                                                                                            TOTAL: 2




          Case 19-71069-JHH13 Doc 31 Filed 02/14/20 Entered 02/16/20 00:04:48                                               Desc
                            Imaged Certificate of Notice Page 2 of 4
                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 WESTERN DIVISION
  In re:

  Breyanna Brown               Debtor(s).                           Case No. 19-71069-JHH

                                              Chapter 13
   ORDER GRANTING DEBTOR'S MOTION TO (I) SURRENDER COLLATERAL, (II)
   REDUCE ALLOWED AMOUNT(S) OF SECURED CLAIM(S), (III) SET DEADLINE
      FOR FILING DEFICIENCY CLAIM(S) AND ADMINISTRATIVE EXPENSE
     APPLICATION(S) RESULTING FROM SURRENDER(S), AND (IV) MODIFY
                 DEBTOR'S CONFIRMED CHAPTER 13 PLAN

         This matter is before the court on the Debtor's Motion to (I) Surrender Collateral, (II)
 Reduce Allowed Amount(s) of Secured Claim(s), (III) Set Deadline for Filing Deficiency Claim(s)
 and Administrative Expense Application(s) Resulting from Surrender(s), and (IV) Modify Debtor's
 Confirmed Chapter 13 Plan (Doc. 27) (the "Motion"). Capitalized terms used herein and not
 otherwise defined have the meanings ascribed to them in the Motion. Notice of the Motion, and
 of the opportunity to object to the Motion and request a hearing, was provided to the chapter 13
 trustee, the Co-Debtor(s) (if any), and all creditors in the Case, including, without limitation, the
 holder(s) of the Secured Claim(s). No interested party timely filed an Objection, and it appears to
 the court that the Motion should be granted. Accordingly, it is ORDERED:

         1.      The Motion is GRANTED.
         2.      The Debtor is authorized to surrender the Collateral.
         3.      The stay of 11 U.S.C. § 362(a) is terminated as to the Collateral only, and the stay
 of 11 U.S.C. § 1301 is terminated with respect to the Co-Debtor(s) (if any).
         4.      The Secured Claim(s) are deemed satisfied by the Debtor's surrender of the
 Collateral; the Secured Claim(s) are allowed in the amount(s) paid by the chapter 13 trustee; and
 the balance(s) of the Secured Claim(s) are disallowed for distribution purposes.
         5.      Nothing herein avoids or otherwise affects any lien or security interest of a Creditor
 on or in the Collateral for the Creditor's Secured Claim, nor does this order affect any General
 Unsecured Claim of a Creditor.
         6.      The Debtor's personal liability for the Deficienc(ies), if any, shall be discharged
 upon entry of a discharge order in the Case.
         7.      Deficiency Claims and Administrative Expense Applications must be filed no later
 than the date that is 70 days after the date of this Order (the "Deadline"); provided, however, if the
 Deadline falls on a Saturday, Sunday, or legal holiday, the Deadline is extended to the next
 business day.
         8.      If a Creditor fails to file a Deficiency Claim or Administrative Expense Application
 by the Deadline, the court shall deem the entire indebtedness secured by the Collateral satisfied by
 the surrender, and any untimely Deficiency Claim or Administrative Expense Application filed by
 the Creditor shall be subject to disallowance/denial.




Case 19-71069-JHH13 Doc 31 Filed 02/14/20 Entered 02/16/20 00:04:48                            Desc
                  Imaged Certificate of Notice Page 3 of 4
         9.     A Creditor is permitted to file an estimated Deficiency Claim; provided, however,
 the Creditor must promptly amend its Deficiency Claim upon disposition of the Collateral to
 account for all Collateral proceeds received by the Creditor. Amounts overpaid to a Creditor
 because of the Creditor's failure to timely amend an estimated Deficiency Claim shall be subject
 to disgorgement.
         10.    The Modifications are approved and shall take effect on the date of this order.

         DONE this the 12th day of February, 2020.

                                                 /s/ JENNIFER H. HENDERSON
                                                UNITED STATES BANKRUPTCY JUDGE
 




Case 19-71069-JHH13 Doc 31 Filed 02/14/20 Entered 02/16/20 00:04:48                       Desc
                  Imaged Certificate of Notice Page 4 of 4
